Citation Nr: 1404378	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-27 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for diabetes mellitus, type II ("DM II"), to include peripheral neuropathy of the upper extremities, prior to October 24, 2007, and in excess of 20 percent from October 24, 2007.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cystic masses/skin disorder (also claimed as pilonidal cyst).

3.  Entitlement to service connection for cystic masses/skin disorder (also claimed as pilonidal cyst).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction (claimed as secondary to service-connected DM II).

5.  Entitlement to service connection for erectile dysfunction (claimed as secondary to service-connected DM II).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, dated June 2008 and August 2008, respectively.  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge during a Board video conference hearing.  A transcript of the hearing has been associated with the Veteran's Virtual VA claims folder.  During the hearing, the Veteran requested that the record be held open for 30 days to allow him to submit additional evidence regarding the severity of his DM II.  See 38 C.F.R. § 20.709 (2013).  He also waived initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2013).  However, to date, the Board has received no additional evidence.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased disability rating for DM II, to include peripheral neuropathy of the upper extremities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC; the issues of entitlement to service connection for cystic masses/skin disorder and erectile dysfunction are reopened and REMANDED to the RO via the AMC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  By an unappealed RO decision dated June 2005, the Veteran's claim of entitlement to service connection for cystic masses/skin disorder was denied based on a finding that there was no evidence that this preexisting condition worsened during service.  

2.  Evidence received since the June 2005 rating decision is neither cumulative, nor redundant, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  By an unappealed RO decision dated June 2005, the Veteran's claim of entitlement to service connection for erectile dysfunction was denied based on a finding that the condition neither occurred during, nor was caused by service.

4.  Evidence received since the June 2005 rating decision is neither cumulative, nor redundant, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied the Veteran's claim of entitlement to service connection for cystic masses/skin disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for cystic masses/skin disorder has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  The June 2005 rating decision that denied the Veteran's claim of entitlement to service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for erectile dysfunction has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 ("VCAA")

Under the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Board is reopening and remanding the claims of entitlement to service connection for cystic masses/skin disorder and erectile dysfunction on the basis that new and material evidence has been received.  Accordingly, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior June 2005 denial of the claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claims are being remanded for further adjudicative action.

New and Material Evidence

An unappealed rating decision dated June 2005 denied the Veteran's claims of entitlement to service connection for cystic masses/skin disorder and erectile dysfunction.  In that decision, it was determined that the Veteran's cystic masses/skin disorder had preexisted service and had not worsened during service.  It was also determined that erectile dysfunction had neither occurred during, nor was caused by service.  

Evidence received since the June 2005 decision includes updated VA treatment records and VA examinations, dated May 2008.  In addition, as mentioned above, the claims folder contains a transcript of the Veteran's August 2013 hearing before the Board, in which he presented testimony that his cystic masses/skin disorder did not actually present until he was on active duty in the jungles of Vietnam, and that his erectile dysfunction did not begin until several years after his service-connected DM II.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), where the "new" evidence consisted in part of the claimant's lay testimony that he had suffered a skin disorder ever since service, the Court held that: 

Section 3.159(c)(4)(iii) [VA assistance in developing claims], guarantees that, once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted. ... that language does not require new and material evidence as to each previously unproven element of a claim. 

Id. at 9.

The Board finds that the Veteran's recent statements, combined with the information contained in the VA examination reports, are both new and material. That newly received evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claims, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2013).  Accordingly, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Therefore, the Veteran's claims are considered reopened.  Shade v. Shinseki, supra.  


ORDER

The claim of entitlement to service connection for cystic masses/skin disorder is reopened.  To this extent, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for erectile dysfunction is reopened.  To this extent, and to this extent only, the appeal is granted.  


REMAND

As noted above, the Veteran was afforded VA examinations in May 2008.  Review of the RO's general medical examination request, however, reveals that the RO did not provide any instructions to the VA examiner regarding the Veteran's claim of entitlement to service connection for cystic masses/skin disorder.  Rather, although the RO noted that the Veteran's service treatment records showed surgical removal of a pilonidal cyst, a medical opinion on this issue was neither requested, nor provided.  Instead, the examination report shows that the Veteran was provided with a scars examination, in which the examiner diagnosed intergluteal cleft from past pilonidal cyst first treated in service.  As the examination did not indicate whether the Veteran had a current cystic mass/skin disorder, whether any current disorder manifested during service or, whether any preexisting disorder worsening during service, a remand for a new examination is necessary.

Regarding the Veteran's service connection claim for erectile dysfunction, the May 2008 examination report shows that the VA examiner concluded that, because the Veteran's erectile dysfunction manifested at the same time as his DM II, she opined that his DM II was not the cause of erectile dysfunction.  The Board notes, however, that during the Board hearing, the Veteran reported that his erectile dysfunction did not begin until about five years earlier (i.e., 2008).  The Court has held that a veteran is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, review of VA treatment reports show that, in June 2009, the Veteran's primary care physician, Dr. N.K.S., opined that his erectile dysfunction was most likely secondary to his DM II.  As this case presents certain medical questions which cannot be answered by the Board, an additional VA opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171, (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Finally, with regard to the Veteran's claim of entitlement to a higher disability rating for his DM II, to include peripheral neuropathy of the upper extremities,  review of the most recent VA examination, dated February 2012, shows that, although the examiner noted that the Veteran had symptoms attributable to diabetic peripheral neuropathy, including mild intermittent pain, paresthesisas/dysesthesias and numbness in the upper extremities, she failed to address the disability benefits questionnaire questions concerning severity of the peripheral neuropathy and which upper extremity nerve(s) is involved.  Rather, although she remarked that the Veteran's bilateral hands tested "normal," she added that, per an EMG, he has chronic radiculopathies.  Accordingly, the Board finds that a clarification of the 2012 VA examiner's report is necessary in order to determine the severity of the Veteran's disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine whether he currently (or at any time during the pendency of this claim) has a cystic mass/skin disorder (claimed as a pilonidal cyst).  If so, and taking all evidence into account (including the Veteran's service treatment records), the examiner should offer an opinion as to the following:

a) Whether it is clear and unmistakable (undebatable) that the Veteran entered service with a preexisting cystic mass/skin disorder.  If so, is it clear and unmistakable (undebatable) that such disorder did not increase in severity during service beyond the natural progress of the disorder?

b)  If it is determined that the Veteran did not enter service with a preexisting cystic mass/skin disability, is it at least as likely as not that any current disorder is related to a disease or injury in service, to include the manifestation of a pilonidal cyst during the Veteran's active duty service in the jungles of Vietnam?

The examiner should note that the Veteran and other lay persons are competent to attest to factual matters of which he or she has firsthand knowledge, including the symptoms of the claimed disorders during and after military service.  If such lay reports are discounted, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for an appropriate VA examination in order to determine whether his erectile dysfunction is related to service or to his service-connected DM II.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the claims folder has been reviewed.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's erectile dysfunction had an onset in service; is otherwise related to service; or was caused or; alternatively, aggravated by (permanently worsened) the Veteran's service-connected DM II, or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).  The clinician should be sure to note that he/she has taken the Veteran's lay statements into account and be sure to specifically comment on such in the examination report.  

The examiner is also asked to comment on the June 2009 VA treatment record, in which the Veteran's primary care physician opined that his erectile dysfunction was most likely secondary to his DM II.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.

The examiner should note that the Veteran and other lay persons are competent to attest to factual matters of which he or she has firsthand knowledge, including the symptoms of the claimed disorders during and after military service.  If such lay reports are discounted, the examiner should provide a reason for doing so.

3.  Return the claims folder to the examiner who performed the February 2012 diabetic sensory-motor peripheral neuropathy examination to obtain clarification as to the severity of the Veteran's upper extremity diabetic peripheral neuropathy, specifically indicating the nerve, severity and side affected.  The clinician should be sure to note that she has taken the Veteran's lay statements into account and be sure to specifically comment on such in her examination report.  

If (and ONLY IF) the examiner is not available or is unable to provide the requested opinion, schedule the Veteran for another diabetic sensory-motor peripheral neuropathy examination with an appropriate clinician to obtain an opinion as to the directives below.

The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected upper extremity peripheral neuropathy in accordance with the rating criteria specified at 38 C.F.R. 
§ 4.124a regarding disorders of the neurological system.  The VA examiner should initially identify the most affected nerve(s) of the upper extremities and then further identify the severity of any and all neurological impairment (as incomplete paralysis, but mild, moderate, or severe; or as complete paralysis).

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


